762 F.2d 1008
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.INTERVALE STEEL CORPORATION, PLAINTIFF-APPELLANT,v.BORG AND BECK DIVISION BORG-WARNER CORPORATION, DEFENDANT-APPELLEE.
NO. 84-1092
United States Court of Appeals, Sixth Circuit.
3/25/85

ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF MICHIGAN
Before:  CONTIE and MILBURN, Circuit Judges; and PECK, Senior Circuit Judge.
PER CURIAM.


1
Intervale Steel Corporation appeals from a judgment of the district court holding that Borg-Warner's damages for breach of warranty may be set-off against Intervale's contract claim.  'It is not the policy or practice of this court, in reviewing cases on appeal where a district court has rendered a comprehensive opinion with which we find ourselves in full agreement, to rewrite such an opinion and, in a sense, to deprive the trial court of the credit of its careful consideration of the issues and arguments, and complete determination of the cause.  . . .'  Patrol Valve Co. v. Robertshaw-Fulton Controls Co., 210 F.2d 146, 147-48 (6th Cir. 1954); Stephenson v. Duriron Company, 428 F.2d 387, 392 (6th Cir. 1970).  We concur in Judge Pratt's opinion in this case reported at 578 F. Supp. 1081.1


2
Accordingly, the judgment of the district court is AFFIRMED.



1
 Intervale contends that Borg waived its right to set-off its damages for breach warranty against Intervale's contract claim by voluntarily dismissing its counterclaim based on breach of warranty.  However, Borg's clear assertion of breach of warranty and set-off in its answer preserves the right to set-off despite the voluntary dismissal